827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rommie JONES, Plaintiff-Appellant,v.Vonda JOMROG, Defendant-Appellee.
No. 87-1142
United States Court of Appeals, Sixth Circuit.
August 27, 1987.

ORDER
Before BOYCE F. MARTIN, JR., NATHANIEL R. JONES and WELLFORD, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In his 42 U.S.C. Sec. 1983 complaint, this pro se Michigan prisoner alleged that the defendant, a records clerk, illegally changed his records to reflect that he pled guilty to voluntary manslaughter, instead of involuntary manslaughter.  As a result, he alleged that his prison classification was adversely affected.  The district court sua sponte dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon review, we conclude that the dismissal was proper.  It is clear that the change made by the defendant merely corrected the previously inaccurate information contained in his records.  Thus, the plaintiff's Basic Information Sheet currently reflects that he was convicted of violating Mich.  Comp. Laws Ann. Sec. 750.329, which is involuntary manslaughter.  Therefore, the defendant did not deprive the plaintiff of any constitutional rights, nor can the plaintiff prove any set of facts in support of such a claim which would entitle his to relief.  See Malone v. Colyer, 710 F.2d 257, 260-61 (6th Cir. 1983).


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.